--------------------------------------------------------------------------------

 
Exhibit 10.01
graphic [img002.jpg] 
 
 
 
 
GLOBAL ENGINEERED SOLUTIONS


KAYDON CORPORATION
315 E. Eisenhower Parkway, Suite 300
Ann Arbor, Michigan 48108
T. 734.747.7025
F. 734.741.9817
WWW.KAYDON.COM


 
October 5, 2010
 
Mr. Donald I. Buzinkai
1051 Belmont Road
Ann Arbor, Michigan 48104
 
 



                    RE:
Separation Agreement

 
Dear Mr. Buzinkai:
 
The purpose of this letter is to confirm the terms under which you are
voluntarily leaving the employment of Kaydon Corporation and, in particular, to
set forth the understanding we have reached with respect to your obligation to
repay Kaydon Corporation for expenses previously paid by Kaydon for your
relocation when hired in accordance with the terms of Kaydon’s relocation policy
for employees.  Your employment with the Company will cease on October 14, 2010,
and you will be paid through October 15, 2010 to compensate you for one day of
accrued vacation.


Specifically, you have agreed to pay Kaydon Corporation the sum of $117,212.69
representing the prorated portion of relocation expenses and payments made on
your behalf, and signing bonus no later than October 14, 2010.  In exchange for
this payment, Kaydon Corporation releases you from any claim for reimbursement
of amounts incurred related to your relocation.  This release applies only to
Kaydon’s right to recover for relocation expenses and does not affect your
obligations under any other agreement with Kaydon Corporation, which remain in
full force and effect.
 
 
In consideration for Kaydon’s acceptance of the relocation payment specified
above and Kaydon’s corresponding release of claims related to the relocation
expenses, you knowingly and voluntarily release and forever discharge Kaydon
Corporation, and its officers, agents, employees and insurers, from any and all
claims, charges, complaints, promises, and contracts (whether oral or written,
express or implied from any source), of any nature whatsoever, which you may
have at the time you execute this agreement, including, but not limited to:


●        
any and all matters arising out of your employment by Kaydon and the cessation
of said employment, including, but not limited to, any claims for salary,
bonuses, severance pay, or vacation pay, or any alleged violation of federal
laws governing employment and employment benefits;

 
●        
the Elliott Larsen Civil Rights Act, MCLA 37.2101 et. seq.; and

 
●        
any other statutory or common law claim.

 
 
 

--------------------------------------------------------------------------------

 
 
Mr. Donald I. Buzinkai
October 5, 2010
Page 2.




In addition, you agree not to in any way disparage Kaydon, its officers, agents
and employees, in any manner that may be considered to be derogatory or
detrimental to the business reputation of Kaydon or any of these individuals.


The parties understand and acknowledge that no rights or claims arising after
the execution of this Agreement are waived hereby.


To confirm your agreement to the terms set forth in this letter, please sign and
date the attached copy of this letter and return it to me.
 
 
 

 
Sincerely,
          KAYDON CORPORATION            /s/ Peter C. DeChants     Peter C.
DeChants     Sr. Vice President, Chief Financial Officer           And Treasurer
 

 
 


 
I hereby accept the terms of this letter:
 




/s/ Donald I. Buzinkai                              
Donald I. Buzinkai
 
Date:  October 5, 2010                             





